        Case 4:17-cv-02908 Document 18 Filed on 05/13/19 in TXSD Page 1 of 7




KOR.10850

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

   REGINALD EADEN,                                   §
                                                     §
        Plaintiff,                                   §
                                                     §
   v.                                                §           CIVIL ACTION NO.
                                                     §              4:17-cv-02908
   KORNERSTONE CREDIT, LLC f/k/a                     §
   CREST FINANCIAL SERVICES,                         §
                                                     §
        Defendant.                                   §

  DEFENDANT'S OIUGINAL ANSWEll TO PLAINTIFF'S AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COMES NOW Komerstone Credit, LLC, Defendant in the above styled and numbered cause,

and files this Original Answer to Plaintiffs Amended Complaint:

                                           INTRODUCTION

          1.     Defendant admits that the Plaintiff has asserted a claim for alleged violation of the

Telephone Consumer Protection Act, but denies engaging in any alleged wrongdoing.

                                   JURISDICTION AND VENUE

         2.      Defendant admits the allegations contained in paragraph no. 2 of Plaintiffs Amended

Complaint.

         3.      Defendant admits the allegations contained in paragraph no. 3 of Plaintiffs Amended

Complaint.

         4.      Defendant admits the allegations contained in paragraph no. 4 of Plaintiffs Amended

Complaint.




Defendant's Original Answer to Plaintiffs Amended Complaint                                 Page 1 of7
     Case 4:17-cv-02908 Document 18 Filed on 05/13/19 in TXSD Page 2 of 7




                                                PARTIES

        5.      Defendant is without sufficient knowledge or information sufficient to form a basis as

to the truth of the allegations contained in paragraph no. 5 of Plaintiffs Amended Complaint at this

time, and therefore denies same.

        6.      Defendant admits the allegations contained in paragraph no. 6 of Plaintiffs Amended

Complaint.

        7.      Defendant admits the allegations contained in paragraph no. 7 of Plaintiffs Amended

Complaint.

        8.      Defendant admits that it is a limited liability company with its principle place of

business located at 1111 Draper Parkway, #200, Draper, Utah 84020 as alleged in paragraph no. 8 of

Plaintiffs Amended Complaint.

        9.      Defendant denies engaging in any of the alleged wrongful actions and conduct

detailed throughout Plaintiffs Amended Complaint. Accordingly, the allegations contained in

paragraph no. 9 of Plaintiffs Amended Complaint are denied.

                                    FACTUAL ALLEGATIONS

        10.     Defendant is without sufficient knowledge or information sufficient to form a basis as

to the truth of the allegations contained in paragraph no. 10 of Plaintiffs Amended Complaint at this

time, and therefore denies same.

        11.     Defendant is without sufficient knowledge or information sufficient to form a basis as

to the truth of the allegations contained in paragraph no. 11 of Plaintiffs Amended Complaint at this

time, and therefore denies same.

        12.     Defendant denies the allegations contained in paragraph no. 12 of Plaintiffs

Amended Complaint.



Defendant's Original Answer to Plaintiffs Amended Complaint                                 Page 2 of7
     Case 4:17-cv-02908 Document 18 Filed on 05/13/19 in TXSD Page 3 of 7




          13.   Defendant denies the allegations contained in paragraph no. 13 of Plaintiffs

Amended Complaint.

          14.   Defendant denies the allegations contained in paragraph no. 14 of Plaintiffs

Amended Complaint.

          15.   Defendant denies the allegations contained in paragraph no. 15 of Plaintiffs

Amended Complaint.

          16.   Defendant denies placing any telephone calls to the Plaintiff, at any time.

Accordingly, the allegations contained in paragraph no. 16 of Plaintiffs Amended Complaint are

denied.

          17.   Defendant denies placing any telephone calls to the Plaintiff, at any time, and denies

speaking with the Plaintiff, at any time. Accordingly, the allegations contained in paragraph no. 17

of Plaintiffs Amended Complaint are denied.

          18.   Defendant denies placing any telephone calls to the Plaintiff, at any time, and denies

speaking with the Plaintiff, at any time. Accordingly, the allegations contained in paragraph no. 18

of Plaintiffs Amended Complaint are denied.

          19.   Defendant denies placing any telephone calls to the Plaintiff, at any time, and denies

speaking with the Plaintiff, at any time. Accordingly, the allegations contained in paragraph no. 19

of Plaintiffs Amended Complaint are denied.

          20.   Defendant denies placing any telephone calls to the Plaintiff, at any time, and denies

speaking with the Plaintiff, at any time. Accordingly, the allegations contained in paragraph no. 20

of Plaintiffs Amended Complaint are denied.

          21.   Defendant denies the allegations contained in paragraph no. 21 of Plaintiffs

Amended Complaint.


Defendant's Original Answer to Plaintiffs Amended Complaint                                 Page 3 of7
     Case 4:17-cv-02908 Document 18 Filed on 05/13/19 in TXSD Page 4 of 7




                             RELEVANT PROCEDURAL IDSTORY

        22.     Defendant admits the allegations contained in paragraph no. 22 of Plaintiffs

Amended Complaint.

        23.     Defendant admits the allegations contained in paragraph no. 23 of Plaintiffs

Amended Complaint.

        24.     Defendant denies that Crest Financial "became non-responsive", but admits that Crest

Financial went out of business and was, upon information and belief, unable to pay the AAA

arbitration fees as alleged in paragraph no. 24 of Plaintiffs Amended Complaint.

        25.     Defendant is without sufficient knowledge or information sufficient to form a basis as

to the truth of the allegations contained in paragraph no. 25 of Plaintiffs Amended Complaint at this

time, and therefore denies same.

        26.     Defendant denies the allegations contained in paragraph no. 26 of Plaintiffs

Amended Complaint. Defendant Komerstone Credit, LLC is a separate, independent entity that

came into existence after all ofthe alleged wrongful actions and conduct (described in Plaintiffs

Amended Complaint) occurred. There is no commonality of ownership between Komerstone Credit,

LLC and Crest Financial Services. After Crest Financial Services went out of business Komerstone

Credit, LLC foreclosed on and subsequently purchased certain assets that were previously owned by

Crest Financial Services. Komerstone Credit, LLC operates under a different underwriting model,

and never purchased or assumed- or agreed to purchase or assume- any liabilities (and alleged

liabilities) of Crest Financial Services.

        27.     Defendant acknowledges that the Plaintiff filed an Amended Complaint on or about

March 14, 2019 as alleged in paragraph no. 27 of Plaintiffs Amended Complaint.

        28.     Defendant denies the allegations contained in paragraph no. 28 of Plaintiffs

Amended Complaint.
Defendant's Original Answer to Plaintiffs Amended Complaint                                 Page 4 of7
      Case 4:17-cv-02908 Document 18 Filed on 05/13/19 in TXSD Page 5 of 7




                                                COUNT I

     "DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT"

        29.     Defendant does to believe that any substantive response is needed to paragraph no. 29

of Plaintiffs Amended Complaint.

        30.     Defendant denies the allegations contained in paragraph no. 30 of Plaintiffs

Amended Complaint.

        31.     Defendant denies the allegations contained in paragraph no. 31 of Plaintiffs

Amended Complaint.

        32.     Defendant denies the allegations contained in paragraph no. 32 of Plaintiffs

Amended Complaint.

        33.     Defendant denies the allegations contained in paragraph no. 33 of Plaintiffs

Amended Complaint.

        34.     Defendant denies the allegations contained in paragraph no. 34 of Plaintiffs

Amended Complaint.

        35.     Defendant denies the allegations contained in paragraph no. 35 of Plaintiffs

Amended Complaint.

        36.     Additionally, Defendant denies that the Plaintiff is entitled to recover any of the

damages prayed for on page nos. 4 & 5 of Plaintiffs Amended Complaint.

                                    AFFIRMATIVE DEFENSES

A.      First Affirmative Defense

        Defendant alleges - will prove - that it is an improper party in this case and that it is not

liable in the capacity in which it has been sued.

B.      Second Affirmative Defense

        Plaintiffs claim is barred, in whole or in part, by limitations.
Defendant's Original Answer to Plaintiffs Amended Complaint                                Page 5 of7
      Case 4:17-cv-02908 Document 18 Filed on 05/13/19 in TXSD Page 6 of 7




C.      Third Affirmative Defense

        Plaintiffs claim is barred, in whole or in part, by laches.

        Pursuant to FRCP § 11, all possible affirmative defenses may not have been alleged herein

insofar as sufficient facts are not available after reasonable inquiry upon the filing of this Original

Answer to Plaintiffs Amended Complaint, and, therefore, Defendant reserves the right to amend its

Original Answer to Plaintiffs Amended Complaint to allege additional affirmative defenses if

subsequent investigation so warrants.

        WHEREFORE, premises considered, Defendant Komerstone Credit, LLC, prays for

judgment as follows:

        1.      That Plaintiff take nothing by reason of the Complaint on file herein;

        2.      That the same be dismissed with prejudice; and

        3.      That the answering Defendant be awarded costs and reasonable attorney's fees

incurred herein.

                                                  Respectfully submitted,

                                                  FEE, SMITH, SHARP & VITULLO, L.L.P



                                                 HOWARD J. KLATSKY
                                                 State Bar No. 00786024
                                                 hkl atsky@feesm ith.com
                                                 Three Galleria Tower
                                                 13155 Noel Road, Suite 1000
                                                 Dallas, Texas 75240

                                                 972-980-3255
                                                 972-934-9200 [Fax]

                                                 ATTORNEY FOR DEFENDANT
                                                 KORNERSTONE CREDIT, LLC




Defendant's Original Answer to Plaintiffs Amended Complaint                                 Page 6 of7
      Case 4:17-cv-02908 Document 18 Filed on 05/13/19 in TXSD Page 7 of 7




                                   CERTIFICATE OF SERVICE
                                                                           -h::t
        Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that on the l =?day of May, 2019, I served a
true and correct copy of the foregoing instrument has been mailed, telecopied or hand delivered to all
attorneys of record in this cause of action as follows.

Via E-filing & Facsimile
Amy Lynn Bennecoff Ginsburg
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002



                                                 HOWARD J. KLATSKY




Defendant's Original Answer to Plaintiffs Amended Complaint                                  Page 7 of7
